Exhibit 10.1

 

GENZYME SENIOR EXECUTIVE ANNUAL CASH INCENTIVE PROGRAM

 

The Genzyme Senior Executive Annual Cash Incentive Program (‘the Plan’) provides
the opportunity for cash incentive compensation to reward the achievement of
both individual and business objectives.

 

Eligibility

 

The Plan year is defined as the calendar year from January 1 to December 31,
although the Plan terms will apply through the date earned bonuses for the Plan
year are paid.

 

The Chief Executive Officer (‘CEO’) of Genzyme Corporation (the ‘Company’) and
those senior executives of the Company recommended by the CEO and approved by
the Compensation Committee (the ‘Committee’) of the Board of Directors of the
Company (the ‘Board of Directors’) are eligible to participate in the Plan. 
Each senior executive, including the CEO, eligible to participate in this Plan
for a particular Plan year is referred to herein as a ‘Participant.’  A
Participant who has engaged in misconduct or who otherwise is not in good
standing, in each case as determined by the Compensation Committee in its sole
discretion, will not be eligible for a bonus.

 

Plan Administration

 

Administration of the Plan will be the responsibility of the Committee in
conjunction with the CEO and Sr. Vice President/Chief Human Resources Officer.

 

The Committee and the Board of Directors reserve the right, in their sole and
absolute discretion, at any time with or without notice, to amend or terminate
the Plan and to modify any items, terms or conditions of the Plan, including but
not limited to, performance criteria, payout percentages and eligibility
criteria.  Notwithstanding the foregoing, the requirement that all earned bonus
payments be made on or before March 15 of the year following the Plan year may
not be modified.

 

If any term or condition of this Plan is found to be inconsistent with any
applicable state or federal law, that term or condition will be non-enforceable
in the jurisdiction in which it does not conform, but such non-enforceability
will not negate other terms and conditions of the Plan.

 

Incentive Determination

 

The Committee establishes annual bonus targets for eligible Participants for the
upcoming Plan year in December of the preceding Plan year. These targets are
subsequently communicated to the CEO by the Committee and to the remaining
Participants by the CEO or his designees.

 

The annual bonus targets are comprised of: (i) an individual component, which
shall be based on the individual Participant’s successful performance; and
(ii) a corporate component, which shall be based on the Company’s attainment of
100% of the operating income goals as previously set by the Board of Directors
in connection with approving the Company’s annual budget (‘Operating Income
Goals’).  The individual component for certain Participants may also include a
division component as determined by the Committee after considering the
recommendation of the CEO.  Each component’s target amount shall be determined
by the Committee for the CEO, and shall be determined by the Committee for all
other Participants after considering the recommendation of the CEO.

 

The corporate and division performance metrics for the upcoming Plan year are
approved by the Board of Directors in December of the preceding Plan year.

 

Determination of an annual bonus earned against target is made as follows:

 

·                  Individual Bonus Component:  The individual performance is
determined by the Committee after considering the recommendation of the CEO.
(Where a division component is included, the performance is typically determined
by the Committee after considering the recommendation of the CEO.)  In the case
of the CEO, the individual performance is determined by the Committee.

 

1

--------------------------------------------------------------------------------


 

·                  Corporate Bonus Component:  The corporate component is
determined by the Company’s actual attainment (as determined by Finance) of the
Operating Income Goals, and is approved by the Compensation Committee for each
Participant.  Although the corporate bonus component target is based on 100%
attainment of the Operating Income Goals, Participants are eligible to earn more
or less than their target depending upon the extent of the Company’s attainment,
as set forth in Table 1.

 

Impact of Employee Status

 

The Committee, in its sole discretion, and upon recommendation by the CEO will
make determinations for the application of the Plan to senior executives who
have a change in employee status (e.g., new hire, termination, change in hours,
leave of absence).  In the case of a change in employee status of the CEO, the
Committee will determine the applicability of the Plan to the CEO in its sole
discretion.

 

Date of Payment

 

Earned bonus payments are made on or before March 15th of the year following the
Plan year to all eligible Participants.

 

Approved by the Compensation Committee of the Board of Directors on December 1,
2008

 

2

--------------------------------------------------------------------------------


 

TABLE 1

 

Corporate Attainment % of Operating Income Goals / Corporate Bonus Component
Payout %

 

Corporate

 

Corporate

 

Attainment %(1)

 

Payout %

 

>120

%

150

%

120

%

150

%

119

%

147.5

%

118

%

145

%

117

%

142.5

%

116

%

140

%

115

%

137.5

%

114

%

135

%

113

%

132.5

%

112

%

130

%

111

%

127.5

%

110

%

125

%

109

%

122.5

%

108

%

120

%

107

%

117.5

%

106

%

115

%

105

%

112.5

%

104

%

110

%

103

%

107.5

%

102

%

105

%

101

%

102.5

%

100

%

100

%

99

%

98.5

%

98

%

97

%

97

%

95.5

%

96

%

94

%

95

%

92.5

%

94

%

91

%

93

%

89.5

%

92

%

88

%

91

%

86.5

%

90

%

85

%

89

%

83.5

%

88

%

82

%

87

%

80.5

%

86

%

79

%

< 86

%

0

%

 

--------------------------------------------------------------------------------

(1)           Attainment percentages are rounded for calculation purposes.

 

3

--------------------------------------------------------------------------------